Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 1 of 16

David W. Elmquist- SBT 406591300
REED & ELMQUIST, P.C.

501 N. College Street

Waxahachie, TX 75165

(972) 938-7339 (direct)

(972) 923-0430 (fax)

ATTORNEY FOR DIANE G. REED,
CHAPTER 7 TRUSTEE

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
In re: §
§
TAVA HEARD SMITH, § CASE NO, 14-33597-BJH-7
§ (Chapter 7)
Debtor. § No Hearing Requested

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF
CERTAIN ASSETS OF THE DEBTOR'S ESTATE (REMNANT ASSETS)
FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND

ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363

NO HEARING WILL BE CONDUCTED HREREON UNLESS A WRITTEN
RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT AT 1100 COMMERCE STREET, ROOM 1254, DALLAS,
TEXAS 75242, ON OR BEFORE CLOSE OF BUSINESS TWENTY-ONE (21)
DAYS FROM THE DATE OF SERVICE HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK AND
A COPY SHALL BE SERVED UPON COUNSEL FOR THE TRUSTEE PRIOR TO
THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED, A
HEARING MAY BE HELD WITH NOTICE ONLY TO THE OBJECTING
PARTY.

IF NO HEARING ON THIS MOTION IS TIMELY REQUESTED, THE RELIEF
REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT
MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT, OR THE
NOTICE ACTION MAY BE TAKEN.

TO THE HONORABLE BARBARA J. HOUSER, UNITED STATES BANKRUPTCY JUDGE:

of Tava Heard Smith (the "Debtor"), hereby requests the entry of an order approving the sale of
certain assets of the Debtor's estate to Argo Partners ("Argo") free and clear of liens, claims,

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

Diane G. Reed, the Chapter 7 trustee (the "Trustee") for the bankruptcy estate (the "Estate")

DEBTOR'S ESTATE (REMNANT ASSETS) — Page 1
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 2 of 16

interests, and encumbrances pursuant to 11 U.S.C. §§ 105 and 363 (the "Motion"). In support of
the Motion, the Trustee respectfully states as follows:
Jurisdiction and Venue

1. The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.
This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue of this proceeding
and this Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

2 The statutory predicates for the relief sought herein are 11 U.S.C. §§ 105(a) and
363, as well as Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure.

Introductory Statement

3. In support of this Motion the Trustee has attached hereto as Exhibit B her affidavit

which sets forth the factual basis and business justification for this sale.
Background

4. On July 30, 2014 (the "Petition Date"), the Debtor filed a voluntary petition for
relief under Chapter 7 of the United States Bankruptcy Code, 11 U.S.C. § 101, et seg. (the
"Bankruptcy Code"), initiating the above-referenced case with this Court. The Trustee was
appointed the chapter 7 trustee.

a The Debtor filed her original Schedules on the Petition Date (the "Schedules"),!

6. On August 26, 2014, the Section 341 meeting of creditors was commenced (the
"341 Meeting"). As a result of questioning by the Trustee, additional assets were disclosed.

7. On August 29, 2014, the Debtor filed her Amended Schedule B? to list the
additional assets disclosed at the 341 Meeting (the "Amended Schedule B"). These assets were

described as follows and scheduled as value "unknown":

 

' Docket No. 1.
2 Docket No. 13.

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

DEBTOR'S ESTATE (REMNANT ASSETS) — Page 2
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 3 of 16

B.21. Claim for recovery of investment in Retirement Value LLC. Debtor initially invested
$150,000 in December 2009. Retirement Value, LLC, is currently in receivership. State of
Texas vs. Retirement Value, LLC, et al. Cause No. D-1-GV-10-000454, in the 126"
District Court, Travis County, Texas. Eduardo Espinosa is the Receiver. Debtor is unable
to estimate recovery or determine value of this claim. Estimate shall not limit recovery on
the merits. (Referred to hereafter as the "Retirement Value Claim").

B.25. Potential claim for mismanagement of investments against Milkie Ferguson

Investments Inc, and/or Jackson Life Insurance Company. Initial investment $300,000 in

May 2005. Investment losses through 2012 depleted entire investment, Debtors [sic]

understands Milkie Ferguson Investments has been dissolved. Thus, Debtor believes it

unlikely that this claim is recoverable. Estimated value shall not limit recovery upon trial
on merits. (Referred to hereafter as the "Milkie Ferguson Claim").

8. Following the Debtor's testimony regarding the foregoing claims and the Trustee's
receipt of documents regarding such claims, the Trustee, through counsel, investigated the Milkie
Ferguson Claim and determined there were no viable claims to pursue. The Trustee, through
counsel, also investigated the Retirement Value Claim and verified that the Debtor's Estate holds
a claim in the Retirement Value receivership in the amount of $134,195.69 and that the receiver
had made periodic distributions. In April 2016, the Debtor received a distribution from the receiver
on the Retirement Value Claim of $4,657.20 that she did not remit to the Trustee, but after a
demand made by Trustee's counsel was turned over to the Trustee. However, no distributions have
been made by the receiver since that time, and it is unknown when distributions will resume. As
of September 30, 2019, the receiver estimated a liquidation recovery of $.35 on investors’ claims,
which would mean a value of $46,968.60 on the Retirement Value Claim.

9. The Trustee, through counsel, began soliciting offers to purchase the Retirement
Value Claim over a year ago. Several potential purchasers were contacted; however, only two
offers were received. The highest offer received was from Argo in the amount of $12,500.00 (the
“Purchase Price") for not only the Retirement Value Claim but all known or unknown assets or

claims, which have not been previously sold, assigned, or transferred (collectively, the "Remnant

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

DEBTOR'S ESTATE (REMNANT ASSETS) -— Page 3
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 4 of 16

Assets"), Potential unknown assets might include unscheduled refunds, overpayments, deposits,
judgments, claims, or other payment rights that would accrue in the future.

10. Since being appointed, the Trustee has administered the Debtor's Estate for the
benefit of creditors in accordance with the Trustee's power and duties, The Trustee is now in the
process of winding down the administration of this case. To that end, the Trustee is engaged in
efforts to ensure that the maximum value of the Estate's remaining assets is realized, which efforts
include pursuing the sale of any remaining assets.

11. The Trustee has conducted due diligence and remains unaware of the existence of
any Remnant Assets, other than as set forth above, and certainly none that could return value to
the Estate greater than the Purchase Price. Accordingly, the Trustee has determined that the cost
of pursuing the Remnant Assets will likely exceed the benefit that the Estate would possibly
receive on account of the Remnant Assets.

12. Remnant Asset sales have become commonplace at the close of commercial
bankruptcy cases because they allow for additional funds to be brought into the estate, while
simultaneously avoiding the expense and burdens associated with reopening cases for later-
discovered assets. Such sales provide a prudent way to fully and finally administer all assets of a
debtor's estate.

13. The Trustee and Argo have negotiated an Asset Purchase Agreement (the "APA")
for the sale of the Remnant Assets, attached hereto as Exhibit A.

Requested Relief
14. _ By this Motion, the Trustee seeks the entry of an order pursuant to 11 U.S.C. §§ 105

and 363(b), (f), and (m), as well as Bankruptcy Rule 6004, (a) authorizing the Trustee to sell the

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

DEBTOR'S ESTATE (REMNANT ASSETS) — Page 4
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 5 of 16

Remnant Assets free and clear of all liens, claims, interests, and encumbrances; and (b) approving
the terms of the APA.

15. The APA generally provides for a purchase price of $12,500.00 for all Remnant
Assets to be paid by Argo to the Trustee for the benefit of the Debtor's Estate. However, the
Trustee reserves the right to sell to a third party other than Argo if a materially higher offer, as
determined by the Trustee, is received. If a materially higher offer is received by the Trustee prior
to the objection deadline on this Motion and Argo is still interested in purchasing the Remnant
Assets, then the Trustee, through counsel, will establish an auction sale process and amend this
Motion.

16. In the Trustee's business judgment, the Purchase Price represents a fair and
reasonable sales price for the Remnant Assets, and represents the hi ghest and best offer for the sale
of the Remnant Assets. Additionally, the benefit of receiving immediate payment for the Remnant
Assets, outweighs the potential benefit of retaining the Remnant Assets. Finally, the Trustee
believes that the delay in closing this case while waiting on further distributions on the Retirement
Value Claim, and the cost of pursuing the Remnant Assets will likely exceed the benefit that the
Estate would possibly receive.

Authority for Requested Relief

17. Section 363(b)(1) of the Bankruptcy Code provides that "[t]he trustee, after notice
and a hearing, may use, sell or lease, other than in the ordinary course of business, property of the
estate." 11 U.S.C. § 363(b)(1). Moreover, section 105(a) of the Bankruptcy Code provides that
"[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry out

the provisions of [the Bankruptcy Code]." 11 U.S.C. § 105(a).

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

DEBTOR'S ESTATE (REMNANT ASSETS) - Page 5
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 6 of 16

18. To approve the use, sale or lease of property outside the ordinary course of business,
the Court must find that such sale is supported by the sound business judgment of the debtor or
trustee, as the case may be. See In re Martin (Myers v. Martin), 91 F.3d 389, 395 (3d Cir. 1996);
In re Abbott's Dairies of Pa., Inc., 788 F.2d 143 (3d Cir. 1986) (requiring good faith purchasing);
Stephens Indus., Inc. v. McClung, 789 F.2d 386, 391 (6th Cir. 1986); Comm. of Equity Sec. Holders
v. Lionel Corp., 722 F.2d 1063 (2d Cir. 1983); In re Del. & Hudson Ry. Co., 124 BR. 169, 176
(Bankr. D. Del. 1991) (holding that transactions should be approved under section 363(b)(1) when:
(a) they are supported by the sound business judgment of a debtor's management; (b) interested
parties are provided with adequate and reasonable notice; (c) the sale price is fair and reasonable;
and (d) the purchaser is acting in good faith); In re Ionosphere Clubs, Inc., 100 B.R. 670, 675
(Bankr. S.D.N.Y. 1989); and In re Phoenix Steel Corp., 82 B.R. 334, 335 (Bankr. D. Del. 1987)
(stating that the elements necessary for approval of a section 363 sale in a chapter 11 case are "that
the proposed sale is fair and equitable, that there is a good business reason for completing the sale
and the transaction is in good faith.").

19. __ A trustee's showing of sound business judgment, in turn, need not be unduly
exhaustive; instead the trustee is "simply required to justify the proposed disposition with sound
business reasons." In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr. S.D. Ohio 1984),
Whether or not there are sufficient business reasons to justify a sale depends upon the facts and
circumstances of each case, See Lionel, 722 F.2d at 1071. Bankruptcy courts are given substantial
discretion in deciding whether to authorize a sale of a debtor's assets outside of the ordinary course
of business. See In re Chateaugay Corp., 973 F.2d 141, 144 (2d Cir. 1992).

20. The Trustee submits that the sale of the Remnant Assets pursuant to the APA

represents a prudent and proper exercise of the Trustee's business judgment under the

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

DEBTOR'S ESTATE (REMNANT ASSETS) — Page 6
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 7 of 16

circumstances, and is in the best interests of creditors of the Debtor's Estate. Specifically, the APA
was negotiated at arm's length and in good faith, and the Trustee believes that the Purchase Price
is reasonable and represents fair value. Indeed, other than the Retirement Value Claim, the
Trustee is not aware of any future assets or claims that may be liquidated, obtained or otherwise
administered, and absent the sale to Argo, the Debtor's Estate would not realize any benefit on
account of the Remnant Assets. Therefore, the Trustee respectfully requests that the Court approve
the sale of the Remnant Assets to Argo.

21. Moreover, based on the foregoing, Argo should be deemed a good faith purchaser.
Although the Bankruptcy Code does not define " good faith purchaser," the United States Court of
Appeals for the Third Circuit construing section 363 (m), has stated that "the phrase encompasses
one who purchases in 'good faith' and for 'value'." In re Abbott's Dairies of Pa., Inc., 788 F.2d at
147; see also In re Mark Bell Furniture Warehouse, ine., 992 F.2d 7, 8 (1st Cir. 1993); In re
Willemain v. Kivitz, 764 F.2d 1019, 1023 (4th Cir. 1985); and Jn re Vanguard Oil & Serv. Co., 88
B.R. 376, 580 (E.D.N.Y. 1988).

22. Additionally, Section 363(f) of the Bankruptcy Code permits a trustee to sell assets
free and clear of all interests which may be asserted against such assets, with any such interests
attaching to the net proceeds of the sale, if subject to the rights and defenses of a debtor with

respect thereto:

p

Applicable nonbankruptcy law permits sale of such property free and clear
of such interest;

b. Such entity consents;

c. Such interest is a lien and the price at which such property is to be sold is
greater than the aggregate value of all liens on such property;

d. Such interest is in bona fide dispute; or

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

DEBTOR'S ESTATE (REMNANT ASSETS) — Page 7
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 8 of 16

e. Such entity could be compelled, in a legal or equitable proceeding, to accept
a money satisfaction of such interest.

11 U.S.C. § 363(f). As § 363(f) is stated in the disjunctive, when proceeding pursuant to § 363(b),
it is only necessary to meet one of the five conditions of § 363(H. To the extent that there are
interests that may be asserted in the Remnant Assets, the Trustee believes that one or more of the
aforementioned conditions have been satisfied.

23. Based on a review of the Debtor's Schedules and the proofs of claim filed in this
case, no known liens, claims, or encumbrances are known to exist with respect to the Remnant
Assets. However, in the event that the interest of a third party is discovered prior to the expiration
of the deadline for objections to this Motion, the Trustee shall request that the sale of the Remnant
Assets be conducted pursuant to 11 U.S.C. § 363(f), free and clear of all liens, claims, interests, or
encumbrances, with any lien or liens attaching to the net sale proceeds in the same lien priority
that existed on the Petition Date.

Waiver of Stay of Order

24. —_ To successfully implement the APA, the Trustee also seeks a waiver of the fourteen-
day stay under Bankruptcy Rule 6004(h).

Notice

25. Notice of this Motion has been given to the Debtor, the Office of the United States
Trustee, Argo, and all parties who have filed claims or requested notice pursuant to Bankruptcy
Rule 2002. The Trustee submits, and requests that this Court determine, that such notice is proper

and adequate; no further notice is required; and that other and further notice be waived.

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

DEBTOR'S ESTATE (REMNANT ASSETS) — Page 8
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 9 of 16

WHEREFORE, the Trustee respectfully requests entry of an order authorizing the sale of
the Remnant Assets to Argo pursuant to the terms of the APA, or the highest bidder as determined
by the Trustee in the event of an auction, waiving the fourteen-day stay under Bankruptcy Rule
6004(h), and granting such other and further relief as this Court deems just and proper.

Dated: January 31, 2020. Respectfuily submitted,

REED & ELMQUIST, P.c.
501 N. College Street
Waxahachie, TX 75165
(972) 938-7339

(972) 923-0430 (fax)

By:___4s/ David W. Elmquist
David W. Elmquist — SBT #06591300

ATTORNEYS FOR DIANE G. REED,
CHAPTER 7 TRUSTEE

CERTIFICATE OF SERVICE
This is to certify that on J anuary 31, 2020, a true and correct copy of the foregoing Motion
was served electronically on all registered ECF users in this case, and by United States first class
mail on all parties on the attached Service List.

/s/ David W_Elmquist
David W. Elmquist

TRUSTEE'S MOTION FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE

DEBTOR'S ESTATE (REMNANT ASSETS) — Page 9
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 10 of 16

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of January32, 2020,
is by and between DIANE G. REED, not individually, but solely as chapter 7 trustee
(“Trustee” or “Seller”) of the bankrupicy estate of TAVA HEARD SMITH (“Debtor”) and
ARGO PARTNERS (“Purchaser”),

WITNESSETH:

WHEREAS, on July 30, 2014, the Debtor filed a voluntary petition for relief under chapter 7 of
the Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Texas,
Dallas Division (“Bankruptcy Court”), assigned Case No. 14-33597-BJH-7 (the “Bankruptcy
Case”) and the Trustee was appointed as chapter 7 trustee of the Debtor’s bankruptcy estate;

and

WHEREAS, at the time of the execution of this Agreement and continuing into the future there
may be property of the Debtor’s estate remaining, consisting of known or unknown assets or
claims which have not been previously sold, assigned, or transferred (collectively, “Remnant
Assets”); and

WHEREAS, subject to Bankruptcy Court approval, Seller has the power and authority to self
and assign all right, title and interest in and to the Remnant Assets to Purchaser, including, but
not limited to the proceeds thereof.

NOW THEREFORE, in consideration of the promises and mutual undertakings herein
contained, Seller and Purchaser agree as follows:

1. Purchase Price. The Purchase Price shal! be good funds in the amount of Twelve Thousand
Five Hundred and No/100 Dollars ($12,500.00) payable within five (5) business days of receipt
by Purchaser of this executed Agreement and the entry of a non-appealable Order of the
Bankruptcy Court approving this Agreement.

2. Assignment of Remnant Assets, Seller hereby irrevocably and unconditionally sells, assigns,
transfers and conveys to Purchaser all of the Seller’s right, title and interest under, in and to the
Remnant Assets, as well as any and all claims and rights related to the Remnant Assets,
including, without limitation, all cash, securities, instruments and other property that may be paid
or issued in conjunction with the Remnant Assets and all amounts, interest, and costs due under
the Remnant Assets,

3. Authority to Sell. The sale of the Remnant Assets by the Seller is made pursuant to the
authority vested in the Seller.

4, Payments Received on Remnant Assets. Seller further agrees that any payments received by

Seller on account of any Remnant Assets shall constitute property of the Purchaser to which the
Purchaser has an absolute right, and that Seller will promptly deliver such payment to Purchaser

EXHIBIT

 

 

 
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 11 of 16

at Purchaser’s address set forth below. Seller aprees to use reasonable efforts to forward to
Purchaser notices received with respect to any Remnant Assets.

5. Seller’s Representations and Warranties, In consideration of Purchaser’s agreements herein
and to induce Purchaser to enter into this Agreement, Seller represents and warrants to Purchaser
that Seller has fuli lawful right, title, power and authority to enter into this Agreement and té
convey Seller’s interest to Purchaser in the Remnant Assets as is set forth in this Agreement.

EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE SELLER SELLS, ASSIGNS,
AND TRANSFERS THE REMNANT ASSETS TO THE PURCHASER “AS IS, WHERE
IS” WITHOUT ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS, IMPLIED OR IMPOSED BY LAW.

6. Free and Clear Sale. The sale of Remnant Assets shall be free and clear of any liens, claims,
or encumbrances pursuant to 11 U.S.C. § 363(f),

7. No Assumption of Liabilities. Notwithstanding any other provision of this Agreement, the
patties agree that Purchaser is acquiring only the Remnant Assets and rights and interests related
thereto, and that Purchaser is not acquiring or assuming, nor shall it be deemed to have acquired
or assumed, any liabilities or obligations of any Seiler or its affiliates of any kind or nature,
whatsoever, whether arising out of, or in connection with, the Remnant Assets, except as may
otherwise expressly be provided herein.

8, Documents of Assignment. From time to time upon request from Purchaser, Seller shall
execute and deliver to Purchaser such documents reasonably requested by Purchaser to evidence
and effectuate the transfer contemplated by this Agreement in a form reasonably acceptable to
the parties hereto. However, Purchaser shall reimburse Seller for its reasonable costs associated
with such compliance.

9, Limited Power of Attorney. Solely with respect to the Remnant Assets, and to the extent
permitted by law, Seller hereby ixrevocably appoints Purchaser as its true and lawful attorney
and authorizes Purchaser to act in Seller’s stead, to demand, sue for, compromise and recover all
such amounts as now are, or may hereafter become, due and payable for or on account of the
Remnant Assets herein assigned. Seller grants unto Purchaser full authority to do all things
necessary to enforce the Remnant Assets and its rights thereunder pursuant to this Agreement,

10. Entire Agreement. This Agreement embodies the entire agreement and understanding
between Seller and the Purchaser and supersedes any and all prior agreements and
understandings with respect to the subject matter hereof. This Agreement may not be amended or
in any manner modified unless such amendment or modification is in writing and signed by both
parties.

11. Benefits and Binding Effect. All provisions contained in this Agreement or any document
referred to herein or relating hereto shall inure to the benefit of and shall be binding upon the
respective successors and assigns of Seller and the Purchaser.

 
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 12 of 16

12. Governing Law. This Agreement shall be governed by and construed in acceptance with the
internal laws of the State of Texas without giving effect to choice of law principles of the State
of Texas,

13. Counterparts. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but al! of which together will constitute one and the same instrument,
and copies or facsimiles of execution signature shall be equivalent to original signatures,

THIS AGREEMENT has been duly executed as of the day and year first above written.

ARGO PARTNERS

By::
Name: Scof + lero
ls: S@hie UVP

Address: 10 (ues+ 377 5+ ME
NY, wy 100l¢

BANKRUPT SPATE OF TAVA HEARD SMITH

 
  
  

Name: DIANE G. REED
Its: Chapter 7 Trustee

Address: 501 N, College Street, Waxahachie, TX 75165

 
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 13 of 16

David W. Elmquist — SBT #06591300
REED & ELMQUIST, P.C.

501 N. College Street

Waxahachie, TX 75165

(972) 938-7339 (direct)

(972) 923-0430 (fax)

ATTORNEYS FOR DIANE G. REED,

CHAPTER 7 TRUSTEE
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
In re: §
§
TAVA HEARD SMITH, § CASE NO. 14-33597-BJH-7
§ (Chapter 7)
Debtor. §
AFFIDAVIT OF DIANE G. REED, TRUSTEE
STATE OF TEXAS §

§
COUNTY OF ELLIS §
BEFORE ME, the undersigned authority, on this day personally appeared DIANE G.
REED, who, after being duly sworn, upon her oath deposed and stated as follows:

1. My name is Diane G. Reed. I am more than twenty-one (21) years
of age and am competent and authorized to make this Affidavit. I have personal
knowledge of the facts set forth herein and they are true and correct.

2. This Affidavit is filed in support of my Motion for an Order
Approving the Sale of Certain Assets of the Debtor's Estate (Remnant Assets)
Free and Clear of Liens, Claims, Interests, and Encumbrances Pursuant to 11
U.S.C. §§ 105 and 363, which I instructed my counsel to file.

3h On July 30, 2014 (the "Petition Date"), Tava Heard Smith (the
"Debtor") filed a voluntary petition for relief under Chapter 7 of the Bankruptcy
Code and I was appointed the chapter 7 trustee.

4. Since being appointed, I have administered the Debtor's Estate for
the benefit of her creditors in accordance with my power and duties as trustee. |
am now in the process of winding down the administration of this case. To that
end, I am engaged in efforts to ensure that the maximum value of the Estate's
remaining assets is realized, which efforts include pursuing the sale of any
remaining assets.

EXHIBIT

AFFIDAVIT OF DIANE G. REED, TRUSTEE - Page 1 of 3 3 L
a

 
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 14 of 16

5. The Debtor filed her original Schedules on the Petition Date (the
"Schedules").

6. On August 26, 2014, the Section 341 meeting of creditors was
commenced (the "341 Meeting"). As a result of my questioning the Debtor
additional assets were disclosed.

7. On August 29, 2014, the Debtor filed her Amended Schedule B to
list the additional assets disclosed at the 341 Meeting (the "Amended Schedule
B"). These assets included the Milkie Ferguson Claim and the Retirement Value
Claim, as defined in the Motion, and were scheduled as value "unknown."

8. Following the Debtor's testimony regarding the foregoing claims
and my receipt of documents regarding such claims, my counsel investigated the
Milkie Ferguson Claim and determined there were no viable claims to pursue.
My counsel also investigated the Retirement Value Claim and verified that the
Debtor's Estate holds a claim in the Retirement Value receivership in the amount
of $134,195.69 and that the receiver had made periodic distributions. In April
2016, the Debtor received a distribution from the receiver on the Retirement
Value Claim of $4,657.20 that she did not remit to me, but after a demand made
by my counsel it was turned over to me. However, no distributions have been
made by the receiver since that time, and it is unknown when distributions will
resume. As of September 30, 2019, the receiver estimated a liquidation recovery
of $.35 on investors' claims, which would mean a value of $46,968.60 on the
Retirement Value Claim.

9. At my direction my counsel began soliciting offers to purchase the
Retirement Value Claim over a year ago. Several potential purchasers were
contacted; however, only two offers were received. The highest offer received
was from Argo Partners ("Argo") in the amount of $12,500.00 (the "Purchase
Price") for not only the Retirement Value Claim but all known or unknown assets
or claims, which have not been previously sold, assigned, or transferred, including
unscheduled refunds, overpayments, deposits, judgments, claims, or other
payment rights that would accrue in the future (collectively, the "Remnant
Assets").

10. My counsel, at my direction, has conducted due diligence and has
advised me that he remains unaware of the existence of any Remnant Assets other
than those described in paragraph 7, above.

11. Based upon the foregoing I believe $12,500.00 in exchange for the
Remnant Assets is a fair and reasonable offer. However, I have reserved the right
to sell to a third party other than Argo if a materially higher offer, as determined
by me, is received.

12. The Remnant Assets are to be sold pursuant to the terms of the
Asset Purchase Agreement attached to the Motion as Exhibit A.

AFFIDAVIT OF DIANE G. REED, TRUSTEE - Page 2 of 3
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 15 of 16

FURTHER SAYETH THE AFFIANT NOT.

DATED: January 31, 2020.

 

Diane G. Reed, Trustee
501 N. College Street
Waxahachie, TX 75165
(972) 938-7334

(972) 923-0430 (fax)

STATE OF TEXAS §
§
COUNTY OF ELLIS §

This instrument was SUBSCRIBED AND SWORN TO before me on January 31, 2020,
by DIANE G. REED, to certify which witness my hand and seal of office.

 

 

Linda Kaya Gordon
Notary Public
State of Texas
Comm. Expires 12-11-2020
Notary iD #867939-9

     
    
     

AFFIDAVIT OF DIANE G. REED, TRUSTEE - Page 3 of 3
Case 14-33597-bjh7 Doc 41 Filed 01/31/20 Entered 01/31/20 17:15:54 Page 16 of 16

In re Tava Heard Smith, Debtor
Case No, 14-33597

Capital One Bank (USA), N.A.
P.O. Box 71083
Charlotte, NC 28272-1083

Capital Recovery V, LLC

c/o Recovery Management Systems Corp.

25 SE 2™ Avenue, Suite 1120
Miami, FL 33131-1605

United States Trustee
1100 Commerce Street, Room 976
Dalias TX 75242-0996

Capital One, N.A.

c/o Becket & Lee, LLP
P. 0. Box 3001

Malvern, PA 19355-0701

LVNV Funding LLC

c/o Resurgent Capital Services
P.O. Box 10587

Greenville, SC 29603-0587

City of Mesquite & Mesquite ISD
c/o Schuerenberg & Grimes, P.C.
120 W. Main St., Suite 201
Mesquite, TX 75149

American InfoSource LP as agent for
TD Bank, USA

P.O. Box 248866

Oklahoma City, OK 73124-8866

PYOD LLC

c/o Resurgent Capital Services
P. O. Box 19008

Greenville, SC 29602
